                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION


JOHN R. BUTLER AND
STEPHANIE BUTLER                                                                   PLAINTIFFS

VS.                                                   CIVIL ACTION NO. 1:17-cv-0019-DAS


MUELLER COPPER TUBE COMPANY, INC.,
NEW HAMPSHIRE INSURANCE COMPANY, INC.,
AND SEDGWICK CLAIMS MANAGEMENT SERVICE                                           DEFENDANTS



                                  MEMORANDUM OPINION

        This matter arises on competing motions for summary judgment. After considering the

matter, the court finds as follows:

                                      Facts and Procedural History

        Plaintiffs seek to recover damages for alleged bad faith handling of John Butler’s workers’

compensation claim, which arose on the afternoon of August 22, 2013, when he suffered a crush

injury to his right foot during the course and scope of his employment with Mueller Copper Tube

Company, Inc. Butler had his right leg amputated below the knee on October 10, 2013. On August

22, 2014, he filed a petition to controvert his workers’ compensation claim. Following two years

of litigation before the Mississippi Workers’ Compensation Commission (“MWCC”), the parties

agreed to settle the indemnity, or wage, portion of his claim, while keeping the medical portion

open.

        At the time of his injury, Mueller had workers’ compensation insurance through New

Hampshire Insurance Company (“NHI”). Mueller also had a service agreement with Sedgwick

Claims Management Service to act as a third-party administrator of Butler’s claim. Butler

exhausted his administrative remedies before the MWCC, which compelled the employer and
carrier to provide certain medical and indemnity benefits, and filed this action for bad faith delay

of benefits.

        Plaintiffs seek partial summary judgment on the issues of delay and vicarious liability.

Defendants seek summary judgment on all claims and complete dismissal with prejudice.

                                      Summary Judgment Standard

        Summary judgment is warranted when the evidence reveals no genuine dispute regarding

any material fact, and the moving party is entitled to judgment as a matter of law. FED. R. CIV. P.

56(a). The Rule “mandates the entry of summary judgment, after adequate time for discovery and

upon motion, against a party who fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the burden of proof at

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986).

        The moving party “bears the initial responsibility of informing the district court of the basis

for its motion, and identifying those portions of [the record] which it believes demonstrate the

absence of a genuine issue of material fact.” Id. at 323. The nonmoving party must then “go beyond

the pleadings” and “designate ‘specific facts showing that there is a genuine issue for trial.’” Id. at

324 (citations omitted). In reviewing the evidence, factual controversies are to be resolved in favor

of the non-movant, “but only when . . . both parties have submitted evidence of contradictory

facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc). When such

contradictory facts exist, the Court may “not make credibility determinations or weigh the

evidence.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150, 120 S. Ct. 2097, 147 L.

Ed. 2d 105 (2000). Conclusory allegations, speculation, unsubstantiated assertions, and legalistic

arguments are not an adequate substitute for specific facts showing a genuine issue for trial. TIG

Ins. Co. v. Sedgewick James of Wash., 276 F.3d 754, 759 (5th Cir. 2002); SEC v. Recile, 10 F.3d

1093, 1097 (5th Cir. 1997); Little, 37 F.3d at 1075.
                                          Analysis and Discussion

          The Mississippi Workers’ Compensation Act is the exclusive remedy available to an

injured worker in the state of Mississippi. Miller v. McRae’s Inc., 444 So. 2d 368, 370 (Miss.

1984). See also Miss. Code Ann. § 71-3-9 (“The liability of an employer to pay compensation

shall be exclusive and in place of all other liability of such employer to the employee, his legal

representative, husband or wife, parents, dependents, next-of-kin, and anyone otherwise entitled

to recover damages at common law or otherwise from such employer on account of such injury

or death[.]”). However, “an employee entitled to worker’s compensation benefits from her

employer has a separate and independent right to recover damages from the employer’s worker’s

compensation insurer because of the insurer’s intentional bad-faith refusal to pay compensation

when due, which constitutes an independent intentional tort committed by the insurer outside the

scope of the worker’s employment.” Williams v. Liberty Mut. Ins. Co., 741 F.3d 617, 621 (5th

Cir. 2014) (citing Southern Farm Bureau Casualty Ins. Co. v. Holland, 469 So. 2d 55, 56-59

(Miss. 1984)). Holland was extended “to allow bad-faith refusal action against employers as well

as insurance carriers.” Id. at 622 (citing Luckett v. Miss. Wood Inc., 481 So. 2d 288, 290 (Miss.

1985)).

          To prove his claim against the employer, the employee would have to show, as he
          would to prove a claim against the carrier, that there has been “(1) an intentional
          refusal by the employer to pay with reasonable promptness the insured’s claim; and,
          (2) the absence of any arguable reason for the defendant’s refusal to pay with
          reasonable promptness.”

Toney v. Lowery Woodyards and Employer’s Ins. Of Wausau, 278 F. Supp. 2d 786, 794 (S.D.

Miss. 2003). The standard is the same for a claim based on delay of benefits. See Bullocks v.

Gottfried Corp., 403 Fed. Appx. 947, 950 (5th Cir. 2010).

          NHI and Sedgwick argue that any unreasonable delay in benefits was caused by

Plaintiffs’ tardiness in submitting documentation or due to the attorney who defended the
underlying workers’ compensation claim, David McLaurin.1 Mueller seconds these arguments

and also argues that it fulfilled its statutory duty by securing workers’ compensation coverage

and that it did not actively participate in the administration of the claim. Plaintiffs seek to impose

liability on the defendants through a theory of vicarious liability, arguing that McLaurin acted as

Defendants’ agent and therefore his actions should be imputed to them. They further argue that

Mueller exercised some control over the administration of the claim—above merely granting

settlement authority—and that Mueller specifically directed Sedgwick to hire McLaurin.

       Mueller

       Plaintiffs agree that Mueller would, under general circumstances, be entitled to summary

judgment. However, Plaintiffs argue, based on a statement made by counsel in NHI and

Sedgwick’s brief supporting their motion for summary judgment [112], that “Mueller retained

the right to select and pay counsel of its choice to represent Mueller and NHI” and that “Mueller

exercised this right with respect to Mr. Butler’s claim and directed Sedgwick to refer the defense

to David McLaurin . . . .”2 However, there is no evidence to support this contention. Indeed,

Plaintiffs concede that they “have been unable to identify an express term within the Mueller

Service Agreement providing Mueller with absolute authority to assign defense counsel on

qualified claims.”3

       The evidence does, however, show that Mueller asked to be kept abreast of how Butler’s

claim was proceeding and that a Mueller employee agreed with Sedgwick’s direction to




       1 Defendants do not concede unreasonable delay, only that if unreasonable delay occurred, it was caused by
McLaurin.
       2 [Dkt. 112] p. 6.
       3 [Dkt. 117] p. 2.
McLaurin to subpoena medical records in order to evaluate Butler’s suicide attempt to determine

whether it was compensable as part of the workers’ compensation claim.4 As to Mueller’s

involvement, Rita Reeder, the Sedgwick adjuster handling Butler’s claim, testified during her

deposition that Mueller’s only involvement was in giving approval for additional settlement

authority. Plaintiffs do not allege Mueller was dilatory in granting settlement authority. Reeder

testified she did not seek input from Mueller on decisions related to the payment of benefits or

the approval of medical care and related bills for treatment, nor did Mueller in any way hinder

her handling of the claim. Even assuming Mueller “retained control” over Butler’s claims, there

is no evidence it exercised that control.

         McLaurin likewise testified that he kept Mueller apprised as to the status of Butler’s

claim, but that Mueller was not involved in decisions regarding payment of benefits, nor did he

consult with them regarding claims-handling decisions. While he could not remember who hired

him to defend Butler’s claim, he noted he had done work for Sedgwick for fifteen years and was

handling approximately twelve files for Sedgwick at the time of his deposition.

         There being no evidence that Mueller “actively participated in the acts alleged to

constitute . . . bad faith” in a manner that constituted “a willful and intentional or malicious

wrong” or an “independent intentional tort,”5 the Court finds that Mueller is entitled to summary

judgment and its motion [110] is therefore GRANTED.




          4 The employee, Travis Fisher, simply stated, “I agree with Rita[;] I question underlying issues prior to
injury.” Fisher was agreeing with action Reeder had already requested McLaurin take. There is no evidence this
agreement influenced his actions, nor does it support “active participation” on the part of Mueller.
          5 Toney, 278 F. Supp. 2d at 794; Rogers v. Hartford Accid. & Indem. Co., 133 F.3d 309, 312 (5th Cir.
1998); Williams, 741 F.3d at 621.
        NHI and Sedgwick

        “[A]n insurer’s delaying investigation and payment of a claim can constitute an

intentional tort.” Willis v. Allstate Ins. Co., 2014 WL 5514160, *15 (S.D. Miss. Oct. 31, 2014)

(citing AmFed Cos., LLC v. Jordan, 34 So. 3d 1177, 1185 (Miss. Ct. App. 2009)). However, “an

insurer’s conduct does not amount to gross negligence or an intentional tort as long as the insurer

is actively investigating a case.” Id. (citing Washington v. Am. Heritage Life Ins. Co., 500 F.

Supp. 2d 610, 617 (N.D. Miss. 2007)). “Generally, a client’s reliance upon advice of his attorney

prevents a finding of bad faith.” AmFed, 34 So. 3d at 1184-85. However, an insurer may be

liable if it abdicates its investigation to its attorney and relies on him to perform the

administrative functions that are within its purview in evaluating and processing claims. See id.

at 1185.

        In AmFed, the adjuster, Cox, asked AmFed’s attorney, Bolen, to investigate the

underlying claim. Id. at 1184. Cox left to Bolen the tasks of verifying the existence of and

obtaining a copy of the Commission’s order as well as requesting a calculation. Id. Bolen waited

a month before sending the request, and once received, waited until returning from vacation to

forward the calculation to Cox. Id. It then took AmFed an additional two weeks to prepare

checks based on the calculation. “From the time [claimant] notified AmFed of her lump-sum

order, it took seventy-six days—approximately eleven weeks—for AmFed to pay her the

benefits she was due.” Id. While AmFed argued it was entitled to rely on Bolen’s advice, the

court found “no evidence that AmFed’s delay was based upon Bolen’s advice. Instead, AmFed

abdicated its investigation to Bolen and relied on him solely to perform the administrative

functions of verifying that a lump-sum order existed and requesting calculation of benefits.” Id.

Thus, the carrier is not automatically liable for the actions of its attorney by virtue of agency, but
rather is liable for delaying its investigation by making “intentional choices to pass along

duties[,] in reckless disregard of the consequences.” Id.

        Plaintiffs claim a bevy of delays occurred in processing the underlying claim. For

instance, Reeder filed an incorrect Form B-18, indicating an intent to pay 122.5 weeks of

benefits rather than 175. Plaintiffs’ counsel raised the issue multiple times with defendants and

their counsel, McLaurin. Following a motion to compel, McLaurin notified Reeder to file an

amended B-18, indicating 175 weeks of benefits. Reeder filed an amended form two months

later. Plaintiffs further claim that at a hearing on a motion to compel, Defendants admitted

Parkwood Behavioral Health bills were owed and would be paid, therefore the ALJ did not enter

an order compelling payment. Defendants then refused to pay the bill until receiving an itemized

invoice. Finally, Plaintiffs claim Defendants simply refused to pay for prescriptions and medical

devices or to reimburse mileage until ordered to do so by the ALJ.

        Defendants, in turn, argue any unreasonable delays6 were McLaurin’s fault alone, for

which they have no liability. They claim Plaintiffs never sought mileage reimbursement from

Defendants directly but rather only sent requests for reimbursement to McLaurin, who failed to

notify them of the request. Defendants also claim that while notice of the ALJ’s oral ruling

regarding certain benefits, prescriptions, and medical aids was sent on November 24, 2014, it

was not received until January 22, 2015, due to a fax error. Thus, Reeder never had actual notice

that a motion to compel had been filed, that it was set for hearing, or that it had been heard until

January. Reeder’s claim note indicates that she received a letter from McLaurin, but that the last




        6 Again, Defendants do not concede that any unreasonable delays occurred, only that if there were
unreasonable delays, the fault lay with McLaurin.
pages were distorted. There is no indication that she contacted McLaurin to inquire about the

content of the distorted pages. Defendants note that while the Form B-18 was initially erroneous,

Plaintiff continuously received his weekly benefits payments—and the error was corrected

without interrupting payments. As to the Parkwood bills, Defendants claim the bills originally

submitted by Parkwood were insufficient for processing and evaluation so they sought a more

detailed billing. When Reeder requested an itemized billing, Parkwood refused, absent Plaintiff’s

written authorization. Plaintiff refused to comply, therefore contributing to the delay.7

        The parties have thus demonstrated the existence of a genuine issue of material fact as to

whether NHI, acting through Sedgwick, unreasonably delayed its investigation of Plaintiff’s

claim—including whether it abdicated its investigation to its attorney—with no legitimate or

arguable reason for the delays. See AmFed, 34 So. 3d at 1185. See also Cospelich v. Hurst Boiler

& Welding Co., Inc., 2009 WL 10676857, *2 (S.D. Miss. July 7, 2009) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)) (“A genuine dispute about a material fact exists

when the evidence is such that a reasonable jury could return a verdict for the non-moving

party.”). Therefore, the motion for summary judgment filed by NHI and Sedgwick, as well as the

motion for partial summary judgment filed by Plaintiffs, are DENIED.8

                                                      Conclusion

        For the reasons fully explained above,




          7 Defendants contrast Parkwood with Methodist Le Bonheur of Olive Branch, which submitted sufficiently
detailed billing forms and were promptly paid.
          8 Also before the Court is NHI and Sedgwick’s [130] Motion to Strike certain exhibits attached to
Plaintiffs’ response to Defendants’ Motion for Summary Judgment and/or in support of Plaintiffs’ Motion for Partial
Summary Judgment. No response was filed within the time allotted by the rules, which has long since passed. The
Court, having considered the motion, finds that it is well-taken and should be GRANTED as unopposed.
1. Plaintiffs’ [106] Motion for Partial Summary Judgment is DENIED.

2. NHI and Sedgwick’s [109] Motion for Summary Judgment is DENIED.

3. Mueller Copper Tube Company, Inc.’s [110] Motion for Summary Judgment is

   GRANTED.

4. NHI and Sedgwick’s [130] Motion to Strike is GRANTED.

This case shall PROCEED TO TRIAL.

THIS the 24th day of January, 2018.



                                         /s/ David A. Sanders
                                          UNITED STATES MAGISTRATE JUDGE
